MEMORANDUM***
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming the Immigration Judge’s (“IJ”) denial of petitioners’ application for cancellation of removal pursuant to 8 U.S.C. § 1229b(b).
*442We have reviewed petitioners’ response to the court’s March 9, 2007 order to show cause, and we conclude that petitioners have failed to raise a colorable constitutional or legal chaina to invoke our jurisdiction over this petition for review because this court has held that the Nicaraguan Adjustment and Central American Relief Act special rule cancellation does not violate equal protection. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002); Ram v. INS, 243 F.3d 510, 517 (9th Cir.2001). Accordingly, the court sua sponte dismisses this petition for review in part for lack of jurisdiction as to petitioners Juan Carlos Rodriguez (Agency No. A95-200-425) and Ramona Balensuela Contreras (Agency No. A95-200-426). See 8 U.S.C. § 1252(a)(2)(B)(i); Fernandez v. Gonzales, 439 F.3d 592 (9th Cir.2006); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
With respect to petitioner Juan Carlos Rodriguez Valenzuela (Agency No. A95-200-427), the court sua sponte summarily denies this petition for review because the questions raised by this petition for review as to this petitioner are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Petitioner Juan Carlos Rodriguez Valenzuela is ineligible for cancellation of removal because he lacks a qualifying relative under the statute. See 8 U.S.C. § 1229b(b)(1)(D) (requiring alien to show that “removal would result in exceptional and extremely unusual hardship to the alien’s spouse, parent, or child, who is a citizen of the United States or an alien lawfully admitted for permanent residence”); Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002) (denying cancellation of removal where alien lacked a qualifying relative under the statute).
Accordingly, this petition for review is denied as to petitioner Juan Carlos Rodriguez Valenzuela and dismissed as to petitioners Juan Carlos Rodriguez and Ramona Balensuela Contreras.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.